Filed 8/18/20 P. v. Santos CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G057886

           v.                                                            (Super. Ct. No. 02CF2639)

 EDUARDO FLORES SANTOS,                                                  OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Lance
Jensen, Judge. Affirmed.
                   Robert E. Boyce, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve Oetting and
Anthony Da Silva, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
                In 2003, a jury found defendant Eduardo Flores Santos guilty of murder
and found true an allegation that he personally used a knife during the commission of the
crime. The trial court imposed a prison sentence of 15 years to life. This court affirmed
the judgment on appeal. (People v. Santos (Dec. 20, 2004, G033245) [nonpub. opn.].)
                                                                                                 1
                In 2019, Santos filed a petition for resentencing. (Pen. Code, § 1170.95.)
The trial court reviewed the record of conviction and summarily denied the petition.
                Santos argues the trial court erred by looking beyond the four corners of the
petition to determine if there was a prima facie basis for relief under section 1170.95. We
disagree, as has every other appellate panel that has considered the issue.
                Thus, we affirm the judgment.


                                                I
                              PROCEDURAL BACKGROUND
                On April 23, 2003, the prosecution filed an information charging Santos
with the murder of Jose Luis Martinez. (§ 187.) The information alleged that during the
commission of the murder Santos “personally used a dangerous and deadly weapon,”
specifically, a knife. (§ 12022, subd. (b)(1).)
                “At trial, there was evidence . . . Santos armed himself with a knife . . . .”
(People v. Santos., supra, G033245.) The jury found Santos guilty of second degree
murder and found true the personal use of a knife enhancement. The court sentenced
Santos to a prison term of 15 years to life.
                On March 5, 2019, Santos filed a section 1170.95 petition. On the form
petition, Santos checked boxes stating: “At trial, I was convicted of 1st or 2nd degree
murder pursuant to the felony murder rule or the natural and probable consequences
doctrine;” and “I could not now be convicted of 1st or 2nd degree murder because of


1
    Further undesignated statutory references are to the Penal Code.

                                                2
changes to Penal Code §§ 188 and 189, effective January 1, 2019[;]” and “I request this
court appoint counsel for me during this re-sentencing process.”
              On May 13, 2019, the trial court denied the section 1170.95 petition
without appointing Santos counsel or holding a hearing. The court issued an order
stating: “The petition does not set forth a prima face case for relief under the statute. A
review of court records indicates defendant is not eligible for relief under the statute
because the defendant does not stand convicted of murder or defendant’s murder
conviction(s) is not based on felony-murder or on a natural and probable consequences
theory of vicarious liability for aiders and abettors.”


                                              II
                                        DISCUSSION
              Santos argues that his “petition, on its face, alleged a prima facie case for
relief.” Therefore, Santos argues the trial court “possessed no inherent discretion to deny
relief; the court had only the power to determine if the statutory requirements were met.”
              We disagree. Based on the language in the statute, it appears the
Legislature intended trial courts to look beyond the four corners of a section 1170.95
petition (to the record of conviction), in order to determine whether the petitioner
established a prima facie basis for relief.


A. Principles of Statutory Interpretation
              When construing a statute, our goal is to ascertain legislative intent to
effectuate the purpose of the law. (People v. Jefferson (1999) 21 Cal.4th 86, 94.) The
words of a statute are to be given their usual and ordinary meaning. (People v. Robles
(2000) 23 Cal.4th 1106, 1111.) If the statutory language is unambiguous, “we presume
the Legislature meant what it said, and the plain meaning of the statute governs.” (Ibid.)



                                               3
              Courts may neither insert words nor delete words in an unambiguous
statute; the drafting of statutes is solely a legislative power. (People v. Hunt (1999)
74 Cal.App.4th 939, 945-946.) “In construing this, or any, statute, our office is simply to
ascertain and declare what the statute contains, not to change its scope by reading into it
language it does not contain or by reading out of it language it does. We may not rewrite
the statute to conform to an assumed intention that does not appear in its language.”
(Vasquez v. State of California (2008) 45 Cal.4th 243, 253.)
              “Statutory language is not considered in isolation. Rather, we ‘instead
interpret the statute as a whole, so as to make sense of the entire statutory scheme.’”
(Bonnell v. Medical Board (2003) 31 Cal.4th 1255, 1261.) We must also “interpret
legislative enactments so as to avoid absurd results.” (People v. Torres (2013)
213 Cal.App.4th 1151, 1158.)


B. Section 1170.95
              With the passage of Senate Bill No. 1437 (2017-2018 Reg. Sess.) the
Legislature reduced the scope of the felony-murder rule and eliminated vicarious liability
for murder under the natural and probable consequences doctrine. Generally, liability for
murder now requires that the defendant: 1) was the actual killer; 2) was a direct aider and
abettor who acted with the intent to kill; or 3) “was a major participant in an underlying
felony and acted with reckless indifference to human life.” (See §§ 187, 188, 189.)
              Section 1170.95, subdivision (a), permits an accomplice convicted of
murder to petition the court to vacate the conviction and be resentenced on any remaining
counts if the person could no longer be convicted of murder under sections 187, 188, and
189 as amended by Senate Bill No. 1437. A petition for relief must include: “(A) A
declaration by the petitioner that he or she is eligible for relief under this section, based
on all the requirements of subdivision (a). [¶] (B) The superior court case number and



                                               4
year of the petitioner’s conviction. [¶] (C) Whether the petitioner requests the
appointment of counsel.” (§ 1170.95, subd. (b)(1).)
              If the petition contains the required information, the court must “review the
petition and determine if the petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section.” (§ 1170.95, subd. (c).) If the petitioner has
made this initial prima facie showing, then he or she is entitled to appointed counsel, if he
or she has requested counsel. (§ 1170.95, subd. (c).) The prosecutor must file a
response, and the petitioner may file a reply. (§ 1170.95, subd. (c).)


C. Analysis
              Based on the plain language of the statute. we find that the Legislature must
have intended that when a person files a section 1170.95 petition, the court may look
beyond the four corners of the petition—to the record of conviction—in order to
determine whether the petitioner has met the prima facie threshold. (Meyer v. Glenmoor
Homes, Inc. (1966) 246 Cal.App.2d 242, 251 [“‘Prima facie evidence is that which
suffices for the proof of a particular fact, until contradicted and overcome by other
evidence’”]; see In re Estate of Woodson (1939) 36 Cal.App.2d 77, 80 [“Prima facie
evidence is not conclusive evidence; it simply denotes that the evidence may suffice as
proof of a fact until or unless contradicted and overcome by other evidence”].)
              Indeed, every published opinion on this issue has held that a trial court may
look beyond the four corners of a section 1170.95 petition (to the record of conviction) to
determine whether a petition establishes an initial prima facie case for relief. (See People
v. Tarkington (2020) 49 Cal.App.5th 892, 897; People v. Verdugo (2020) 44 Cal.App.5th
320, 329, review granted Mar. 18, 2020, S260493; People v. Lewis (2020) 43
Cal.App.5th 1128, 1138, review granted Mar. 18, 2020, S260598; People v. Cornelius
(2020) 44 Cal.App.5th 54, 57-58.) We agree with these holdings.



                                              5
              Here, when the trial court considered the record of conviction there was no
doubt that Santos, as the actual killer, was ineligible for relief under section 1170.95.
Thus, the court properly found that Santos did not establish a prima facie basis for relief.


                                             III
                                       DISPOSITION
              The judgment is affirmed.




                                                   MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



IKOLA, J.




                                              6